t c memo united_states tax_court charles r cutler petitioner v commissioner of internal revenue respondent docket no filed date charles r cutler pro_se scott t welch for respondent memorandum opinion haines judge this case is before the court on respondent’s motion for summary_judgment filed pursuant to rule respondent argues that the factual allegations deemed 1all section references are to the internal_revenue_code as amended rule references are to the tax_court rules_of_practice and procedure amounts are rounded to the nearest dollar admitted by petitioner under rule c establish that petitioner is liable for a federal_income_tax deficiency of dollar_figure petitioner resided in kinder louisiana at the time the background petition was filed petitioner filed a form_1040 u s individual_income_tax_return for reporting as nontaxable a dollar_figure individual_retirement_account ira distribution on date respondent issued petitioner a notice_of_deficiency for determining that the dollar_figure ira distribution is taxable and that petitioner received an additional taxable ira distribution of dollar_figure petitioner filed a petition with the court claiming that an ira inherited from a parent was not taxable that the government owed him money related to a denied patent application and that he should not have to pay taxes because as a louisiana prison inmate he cannot vote for president of the united_states while inmates in maine can on date respondent filed with the court requests for admissions which had been served on petitioner the previous day petitioner failed to respond and pursuant to rule c each matter set forth in the requests for admissions was deemed admitted days after the date of service the following is a summary of the matters petitioner is deemed to have admitted petitioner’s father died in owning two iras with edward d jones co petitioner was a beneficiary of both iras in the event of his father’s death no nondeductible_contributions were made to either of the iras in after the death of his father petitioner received lump-sum_distributions from the iras of dollar_figure and dollar_figure petitioner reported the dollar_figure distribution on his return but listed it as nontaxable petitioner did not report the dollar_figure distribution on his return after the requests for admissions were deemed admitted respondent filed a motion for summary_judgment seeking judgment in respondent’s favor on all issues petitioner filed a timely response stating only that he respectfully objects to respondent’s motion for summary_judgment discussion summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 the court may grant summary_judgment when there is no genuine issue of material fact and a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir 90_tc_753 rule d states when a motion for summary_judgment is made and supported as provided in this rule an adverse_party may not rest upon the mere allegations or denials of such party's pleading but such party's response by affidavits or as otherwise provided in this rule must set forth specific facts showing that there is a genuine issue for trial if the adverse_party does not so respond then a decision if appropriate may be entered against such party the moving party bears the burden of proving that there is no genuine issue of material fact 85_tc_812 85_tc_527 the court will view any factual material and inferences in the light most favorable to the nonmoving party dahlstrom v commissioner supra pincite naftel v commissioner supra pincite summary_judgment is appropriate where the facts deemed admitted pursuant to rule c support a finding that there is no genuine issue as to any material fact 81_tc_644 based upon our review of the record we are satisfied that there is no genuine issue of material fact and that respondent is entitled to judgment as a matter of law the deficiencies in this case arise from petitioner’s mistaken belief that distributions made to a beneficiary of a decedent’s ira are not taxable a distribution to the beneficiary of a decedent’s ira is includable in the gross_income of the beneficiary sec_408 sec_691 125_tc_227 when such a distribution is made in a lump sum to the beneficiary the portion equal to the value of the ira on the date of the decedent’s death less any nondeductible_contributions made to the ira is income_in_respect_of_a_decedent ird under sec_691 estate of kahn v commissioner supra that portion is includable in the gross_income of the beneficiary in the year the distribution is received sec_691 estate of kahn v commissioner supra any balance of the distribution which represents appreciation and income accruing between the date of death and the date of the distribution is taxable to the beneficiary under sec_408 and sec_72 estate of kahn v commissioner supra the factual allegations deemed admitted by petitioner establish petitioner was the beneficiary of his deceased father’s iras petitioner received lump-sum_distributions from the iras during and no nondeductible_contributions were made to the iras therefore we hold that the ira sec_691 provides that items of gross_income in respect of a decedent that are not properly includable by the decedent in the year of his death or in a prior period are included in the gross_income for the taxable_year when received of the person who acquires the right to receive that amount sec_408 provides that distributions made from an ira are included in the gross_income of the distributee in the manner provided under sec_72 3the recipient of an item of ird such as the beneficiary of a decedent’s ira is allowed an income_tax deduction equal to the amount of federal estate_tax attributable to the ird sec_691 estate of 391_f3d_621 5th cir 125_tc_227 distributions were properly taxable to petitioner as determined by respondent petitioner’s claim with respect to the denied patent application is not properly before this court the tax_court is a court of limited jurisdiction and we may exercise that jurisdiction only to the extent authorized by congress naftel v commissioner supra pincite we do not have jurisdiction to consider claims related to a denied patent application as to petitioner’s arguments with respect to the denial of his right to vote the internal_revenue_code simply does not provide that an inmate denied the right to vote is exempt from taxation in the absence of any genuine dispute as to a material fact in this case we shall grant respondent’s motion for summary_judgment to reflect the foregoing an appropriate order and decision will be entered
